DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0196196 to Byrd et al.
In regards to claims 1, 3 and 26, Byrd teaches a multi-chip package assembly/method of manufacturing (Figure 5) comprising a substrate (125; Figure 9a), a first chip (110) attached to the substrate, a second semiconductor photonic chip (115) attached to the substrate such that a portion of the second semiconductor chip overhangs an edge of the substrate (110 overhangs the substrate so 115 must also overhang; Figure 9D), wherein a first v-groove array ([0078, 0090, 0091]; Figures 12A-D) for receiving a plurality of optical fibers (120) is present within the portion of the second semiconductor chip that overhangs the edge of the substrate and an optical fiber assembly (Figure 13A) including the plurality of optical fibers positioned and secured 
But Byrd fails to expressly teach the first chip to be a semiconductor chip/ a system-on-chip.  Instead, Byrd teaches the chip to be an electronic chip.  However, since the footprint of electronic chips are the similar to the those of a semiconductor chip/ a system-on-chip and further since the electronic chip of Byrd and the semiconductor chip of Applicant are both attached to a silicon photonic chip, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided a semiconductor chip/ a system-on-chip in place of the electronic chip of Byrd to have provided the necessary requirements of the multi-chip semiconductor package.  Furthermore, the semiconductor chip/ a system-on-chip also provides additional functionality of providing electro-optical connections and conversions for provide increase versatility.
Lastly, Byrd fails to expressly teach the second groove to be a second v-groove array.  However, a v-groove array to provide alignment of optical fibers is a well-known concept.  Byrd additionally teaches a first v-groove array for providing alignment of optical fibers.  Therefore, since v-grooves arrays for alignment are known and taught by Byrd, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have further provided a v-grove array in the second groove to further enhance and ensure the proper alignment of the optical fiber array.

	In regards to claim 4, although Byrd does not expressly teach the first semiconductor chip does not overhang any edge of the substrate, Byrd teaches an alternative configuration including the first chip to not overhang any edge of the substrate in Figure 22D.  Since Byrd teaches both configurations, it would have been obvious before the effective filing date to a person having ordinary skill in the art as a matter of obvious design choice to have the first chip not overhang any edge of the substrate.
	In regards to claim 5, Byrd teaches the first semiconductor chip is flip-chip connected to the substrate, and wherein the second semiconductor chip is flip-chip connected to the substrate.
	In regards to claims 6, 7 and 27, Byrd teaches the second semiconductor chip includes a dam structure (second chip 115 abuts first chip 110, a dam is created between elements 520 and 110/115; Figure 11B) positioned within the portion of the second semiconductor chip that overhangs the edge of the substrate, the dam structure configured to extend along the edge of the substrate such that gap exists between the dam structure and the edge of the substrate.  Although Byrd does not expressly teach an underfill material disposed between the second semiconductor chip and the substrate, the dam structure separating the underfill material from the first v-groove array of the second semiconductor chip, Byrd teaches the use of epoxy as a fill material in other areas of the multi-chip assembly. [0086, 0090, 0092, 0093] Since using an underfill material is a common practice and applied in other areas of the package assembly, it would have been obvious 
	In regards to claim 8, Byrd teaches an optical adhesive disposed over the plurality of optical fibers within the first v-groove array of the second semiconductor chip. [0090]
	In regards to claims 9 and 28, Byrd teaches the optical fiber assembly includes a cover structure (315; Figures 7A and 7B) secured to the second v-groove array of the optical fiber assembly, the cover structure shaped and positioned to extend over and secure the plurality of optical fibers within the second v-groove array of the optical fiber assembly.
	In regards to claim 10, Byrd teaches the cover structure is secured to the second v-groove array of the optical fiber assembly by an epoxy. [0086]
	In regards to claims 11 and 29, Byrd teaches a stiffener structure (1610) attached to both the second semiconductor chip and the second v- groove array of the optical fiber assembly.
	In regards to claim 12, although Byrd does not expressly teach the stiffener structure is configured to substantially cover a top surface of the second semiconductor chip and the second v-groove array of the optical fiber assembly, wherein the top surface of the second semiconductor chip faces away from the substrate, it would have been a matter of obvious design choice to have provided the stiffener structure in areas needed in the package device to provide additional support.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the stiffener structure is configured to substantially cover a top surface of the second semiconductor chip and the second v-groove array of the optical fiber assembly.
	In regards to claims 13 and 30, Byrd teaches an integrated heat spreader (505) attached to the substrate such that the first semiconductor chip and the second semiconductor chip are 
	In regards to claim 14, although Byrd does not expressly teach the integrated heat spreader is sized and shaped to substantially cover an entirety of a top surface of the substrate, extending the integrated heat spreader to provide additional heat dissipation measures.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art the integrated heat spreader is sized and shaped to substantially cover an entirety of a top surface of the substrate.
	In regards to claim 15, Byrd teaches a thermal interface material disposed between the integrated heat spreader and both of the first semiconductor chip and the second semiconductor chip. [0084]
	In regards to claim 16, Byrd teaches the optical fiber assembly is a first optical fiber assembly, and wherein the plurality of optical fibers is a first plurality of optical fibers, and wherein the optical fiber connector is a first optical fiber connector, the multi-chip package assembly further comprising: a third semiconductor chip attached to the substrate such that a portion of the third semiconductor chip overhangs an edge of the substrate, wherein a third v-groove array for receiving a second plurality of optical fibers is present within the portion of the third semiconductor chip that overhangs the edge of the substrate; and a second optical fiber assembly including the second plurality of optical fibers positioned and secured within the third v-groove array of the third semiconductor chip, the second optical fiber assembly including a fourth v-groove array configured to align the second plurality of optical fibers to the third v-groove array of the third semiconductor chip, wherein an end of each optical fiber of the second 
	In regards to claim 17, Byrd teaches the third semiconductor chip is positioned adjacent to the second semiconductor chip.
	In regards to claim 18, Byrd teaches the portion of the second semiconductor chip and the portion of the third semiconductor chip overhang a same edge of the substrate. Figure 13C
	In regards to claim 19, Byrd teaches the portion of the second semiconductor chip and the portion of the third semiconductor chip overhang different edges of the substrate. Figure 5
	In regards to claim 20, Byrd teaches a fourth semiconductor chip attached to the substrate such that a portion of the fourth semiconductor chip overhangs an edge of the substrate, wherein a fifth v-groove array for receiving a third plurality of optical fibers is present within the portion of the fourth semiconductor chip that overhangs the edge of the substrate; and a third optical fiber assembly including the third plurality of optical fibers positioned and secured within the fifth v-groove array of the fourth semiconductor chip, the third optical fiber assembly including a sixth v-groove array configured to align the third plurality of optical fibers to the fifth v-groove array of the fourth semiconductor chip, wherein an end of each optical fiber of the third plurality of optical fibers is exposed for optical coupling within a third optical fiber connector of the third optical fiber assembly, the third optical fiber connector located at a distal end of the third optical fiber assembly relative to the fourth semiconductor chip.  Figures 5, 13B & 13C
	In regards to claim 21, Byrd teaches the third semiconductor chip is positioned adjacent to the second semiconductor chip, and wherein the portion of the second semiconductor chip and the portion of the third semiconductor chip overhang a first edge of the substrate, and wherein 
	In regards to claim 22, Byrd teaches the first edge of the substrate and the second edge of the substrate are on opposite sides of the substrate. Figure 5
	In regards to claim 23, Byrd teaches a fifth semiconductor chip attached to the substrate such that a portion of the fifth semiconductor chip overhangs an edge of the substrate, wherein a seventh v-groove array for receiving a fourth plurality of optical fibers is present within the portion of the fifth semiconductor chip that overhangs the edge of the substrate; and a fourth optical fiber assembly including the fourth plurality of optical fibers positioned and secured within the seventh v-groove array of the fifth semiconductor chip, the fourth optical fiber assembly including an eighth v-groove array configured to align the fourth plurality of optical fibers to the seventh v-groove array of the fifth semiconductor chip, wherein an end of each optical fiber of the fourth plurality of optical fibers is exposed for optical coupling within a fourth optical fiber connector of the fourth optical fiber assembly, the fourth optical fiber connector located at a distal end of the fourth optical fiber assembly relative to the fifth semiconductor chip.  Figures 5, 13B & 13C
	In regards to claim 24, Byrd teaches the third semiconductor chip is positioned adjacent to the second semiconductor chip, wherein the portion of the second semiconductor chip and the portion of the third semiconductor chip overhang a first edge of the substrate, wherein the fourth semiconductor chip is positioned adjacent to the fifth semiconductor chip, and wherein the portion of the fourth semiconductor chip and the portion of the fifth semiconductor chip overhang a second edge of the substrate that is different from the first edge of the substrate. Figure 5

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  References B-E discuss integrated circuit packages.  Reference F is the current application’s printed publication.
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874